PER CURIAM.
We affirm the award to Carlos Grillone based on a finding that Spanish Broadcasting Systems of Florida, Inc. [SBS], breached the parties’ mediation agreement. The trial court found that SBS was “in wilful breach of the terms of the settlement agreement it entered into with [Grillone] at mediation and has indicated to the Court that it will not honor the terms of the mediation agreement.” Pursuant to Florida Rule of Civil Procedure 1.730(c), the court did not abuse its broad discretion in imposing sanctions against SBS or in declining SBS’s request to reduce the amount imposed. See Paranzino v. Barnett Bank of South Fla., 690 So.2d 725 (Fla. 4th DCA), cause dismissed, 695 So.2d 700 (Fla.), and review denied, 705 So.2d 9 (Fla. 1997).
Affirmed.